ORDER
Oliver, Presiding Judge:
Upon reading and filing the notice of motion, dated the 9th day of September, 1942, the affidavit of Maxwell E. Anderson, sworn to on the 28th day of August, 1942, and the memorandum of Paul P. Rao, Assistant Attorney General in charge of Customs, filed in support of said motion, dated the 9th day of September, 1942; and due deliberation having been had thereon.
It is hereby ordered that the appeals for reappraisement in Re-appraisement Nos. 145515-A, 145516-A, 145646-A, 147345-A, and 147346-A, be and the same hereby are dismissed.